UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-2289


HENRY ANJOFEI,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 13, 2010                   Decided:   July 23, 2010


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Kevin M. Tabe, LAW OFFICES OF KEVIN M. TABE, P.C., Greenbelt,
Maryland, for Petitioner. Tony West, Assistant Attorney General,
Leslie McKay, Assistant Director, Jason Wisecup, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Henry Anjofei, a native and citizen of Cameroon, seeks

review of an order of the Board of Immigration Appeals (Board)

dismissing      his    appeal     of   the   Immigration     Judge’s      decision

denying   relief        from      removal.        We      have   reviewed       the

administrative record and conclude that Anjofei’s challenge to

the adverse credibility finding and his procedural due process

claim were not properly exhausted before the Board, and thus are

not   subject     to    review.        See   8   U.S.C.    1252(d)(1)      (2006).

Accordingly, we dismiss the petition for review.                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in     the   materials     before    the    court   and

argument would not aid the decisional process.


                                                            PETITION DISMISSED




                                         2